Exhibit Press Release Contacts: Investor Contact: Media Contact: Raiford Garrabrant Michelle Murray Director, Investor Relations Corporate Communications (919) 287-7895 (919) 313-5505 raiford_garrabrant@cree.com michelle_murray@cree.com Cree CompletesAcquisition ofLED Lighting Fixtures, Inc. DURHAM, N.C.,MARCH 3, 2008 – Cree, Inc. (Nasdaq: CREE), a market leader in LED solid-state lighting, today announced that it has completed the acquisition ofprivately-held LED Lighting Fixtures, Inc. (“LLF”).
